       Case 3:20-cv-00072-KHJ-FKB Document 78 Filed 01/12/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


FOREST TIRE & AUTO, LLC                                                              PLAINTIFF


VS.                                                CIVIL ACTION NO. 3:20-cv-72-KHJ-FKB


CATLIN SPECIALTY INSURANCE COMPANY;
ENGLE MARTIN & ASSOCIATES, LLC;
RIMKUS CONSULTING GROUP, INC.; and,
LAWRENCE L. WEDDERSTRAND, P.E.                                                   DEFENDANTS


               NOTICE OF SERVICE OF FOREST TIRE & AUTO, LLC’S
               ANSWERS TO CATLIN SPECIALITY INSURANCE CO.’S
                       FIRST SET OF INTERROGATORIES

TO:    ALL COUNSEL OF RECORD

       Pursuant to the Uniform Local Rules, notice is hereby given that on the date entered below

Plaintiff, by and through counsel, has this date served the following discovery device:

       (1)     FOREST TIRE & AUTO, LLC’S ANSWERS TO CATLIN SPECIALTY
               INSURANCE CO.’S FIRST SET OF INTERROGATORIES

       Pursuant to the Uniform Local Rules, I acknowledge my responsibilities as the custodian of

the original(s) of the document(s) identified above.

       DATED this the 12th day of January, 2021.

                                             Respectfully submitted,

                                             FOREST TIRE & AUTO, LLC


                                             BY:       /s/Ann R. Chandler
                                                       ANN R. CHANDLER
      Case 3:20-cv-00072-KHJ-FKB Document 78 Filed 01/12/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, Ann R. Chandler, do hereby certify that I have this day filed and served a true and correct

copy of the above pleading on all counsel of record through this Court’s ECF on this the 12th day

of January, 2021.


                                                      /s/ Ann R. Chandler
                                                      ANN R. CHANDLER


OF COUNSEL:

ANN R. CHANDLER, MSB# 101519
Email: achandler@prwlaw.com
PITTMAN, ROBERTS & WELSH, PLLC
410 South President Street (39201)
Post Office Box 22985
Jackson, Mississippi 39225-2985
Telephone: (601) 948-6200
Facsimile: (601) 948-6187




                                                -2-
